Barnard, P. J.
The part of the claim which is before 1876 is barred by the statute of limitations. Assuming an employment which is between members of a family would justify a recovery, there is no implication that the statute of limitations fails to operate from year to year. (Davis v. Cortland, adm’r, 16 N. Y., 255).
The part of the claim subsequent to 1976 is without merit or foundation. *903The deceased owned a large farm, well stocked, from 1876 to the time of his death. He was weak in body and mind, and for the last four years of his life was entirely incompetent. The claimant had the entire management, received and disbursed all tne proceeds of tne farm, and he furnishes no account. He cannot even tell the amount of the proceeds. Connot tell the amount of grass or cattle sold, or of the milk sold. Under the state of the evidence the claim was properly rejected.
Judgment affirmed, with costs.
Pratt, J., concurs.